internal_revenue_service number info release date march cc psi 1-genin-103801-03 uilc dear we are responding to correspondence requesting late s_corporation relief in order to establish as the effective taxable_year for your election the information provided by the internal_revenue_service indicates that you have been granted late s_corporation relief pursuant to revproc_98_55 for an effective date of date within the next days you should receive a letter from the service confirming your election effective date if you fail to receive an acknowledgment within this specified period please call the contact person reflected at the top of this page in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
